Order, Supreme Court, New York County, entered November 10, 1977, granting a preliminary injunction, is unanimously modified, on the law and the facts, so as to strike from the injunctive provision subparagraphs (1), (2), and (3) thereof and substitute therefor the following; "(1) Soliciting any business, directly or indirectly, from any customers whom defendant secured or became acquainted with during the term of his employment with plaintiff, on defendant’s own behalf and/or on behalf of any other person, firm, corporation or other business organization engaged in the field of the solicitation and sale of shares or securities; (2) inducing or attempting to induce any customer to terminate any contractual plan purchased from or *801through plaintiff or to transfer his account from plaintiff to any other person, firm, corporation or business organization engaged in the field of the solicitation and sale of shares or securities of any kind;” and the order is otherwise affirmed, without costs. We agree with Special Term that plaintiff was entitled to a preliminary injunction. But on the settlement of the order, the preliminary injunction as it finally appeared was substantially broader than the restrictive covenant which defendant had signed. We think that the preliminary injunction should be congruent with the restrictive covenant. We recognize that the preliminary injunction has by its own terms expired on June 5,1978. But we make the present modification for whatever effect it may have on any question that may come up in the future. Concur —Sandler, J. P., Sullivan, Lupiano, Silverman and Ross, JJ.